F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         JUN 9 1998
                          FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    BOBBY JOHN CHAVEZ,

              Plaintiff-Appellant,

    v.                                                 No. 97-2126
                                              (D.C. No. CIV 97-247 MV/LFG)
    GARY JOHNSON, Governor;                              (D. N.M.)
    TOM UDALL, Attorney General;
    BARRY HERTZOG, Compliance
    Monitor; LUCILLE VIGIL,
    Compliance Monitor; DONNA
    MCCORD WILPOLT, Secretary
    of Corrections; CATHALEEN
    CATANACH, Supervisor-Central
    Records Unit; JOE WILLIAMS,
    Warden-C.N.M.C.F.; BRENDA
    BACA, Records Manager-C.N.M.C.F.,
    in their individual and official
    capacities,

              Defendants-Appellees.




                          ORDER AND JUDGMENT            *




Before BALDOCK , EBEL , and MURPHY , Circuit Judges.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

      Bobby John Chavez appeals from the district court’s sua sponte dismissal

of his civil rights complaint pursuant to 28 U.S.C. § 1915A for failure to exhaust

administrative remedies as required by 42 U.S.C. § 1997e. Our jurisdiction arises

under 28 U.S.C. § 1291, and we review the district court’s ruling de novo.    See

White v. McGinnis , 131 F.3d 593, 595 (6th Cir. 1997).

      On appeal, Mr. Chavez contends that the district court erred in dismissing

his complaint because the court should have concluded that exhaustion was futile

in light of Mr. Chavez’s written notification to defendants of his complaints and

their responses. We reject this argument. In enacting the Prison Litigation

Reform Act of 1995 (PLRA), Pub. L. No. 104-134, 110 Stat. 1321 (April 26,

1996), Congress specifically required prisoners to exhaust all “administrative

remedies as are available.” 42 U.S.C. § 1997e(a). To allow Mr. Chavez to

bypass these remedies would eviscerate the statute.




                                           -2-
      The judgment of the United States District Court for the District of New

Mexico is AFFIRMED. Plaintiff’s motion for leave to file a reply brief,

construed as a motion to file such brief out of time, is GRANTED.



                                                  Entered for the Court



                                                  Michael R. Murphy
                                                  Circuit Judge




                                       -3-